Name: Commission Regulation (EC) No 1099/96 of 19 June 1996 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  agricultural activity;  fisheries
 Date Published: nan

 Avis juridique important|31996R1099Commission Regulation (EC) No 1099/96 of 19 June 1996 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas Official Journal L 146 , 20/06/1996 P. 0008 - 0027COMMISSION REGULATION (EC) No 1099/96 of 19 June 1996 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1981/94 of 25 July 1994 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas (1), as last amended by Regulation (EC) No 585/96 (2), and in particular Articles 6 and 7 thereof,Whereas Regulation (EC) No 1981/94 established in its Annexes I and III to X Community tariff quotas for certain products originating in respectively Turkey, Jordan, Morocco, Cyprus, Egypt, Tunisia, Algeria, Malta and West Bank and the Gaza Strip;Whereas some of these Community tariff quotas expire on 30 June 1996 and taking into account the amendments to the combined nomenclature and to the Taric subdivisions, it is necessary to amend Regulation (EC) No 1981/94 to allow Mediterranean countries to export the products concerned under the preferential system, as provided for in the different agreements;Whereas Council Regulation (EC) No 3192/94 of 19 December 1994 amending the arrangements applying to imports into the Community of certain agricultural products originating in Cyprus (3) has modified two Community tariff quotas and has opened a new annual Community tariff quota for prepared grapes originating in Cyprus;Whereas Commission Regulation (EC) No 1571/95 of 30 June 1995 repealing Regulations (EC) No 2027/94 fixing reference prices, (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1998, (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries, (EEC) No 701/84 fixing countervailing charges in the wine sector, and (EEC) No 333/88 waiving the countervailing charges on imports of certain wines originating in and coming from certain third countries (4) abolished the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 July 1995;Whereas Council Regulation (EC) No 539/96 (5) extended the application of Council Regulation (EEC) No 4088/87 (6) to products originating in the West Bank and the Gaza Strip and in order to avoid modifications of Regulation (EC) No 1981/94 at every extension to other countries benefiting from tariff quotas in respect of fresh cut flowers and flower buds, the references to specific countries in Article 3 should be deleted;Whereas the measures provided in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1981/94 is hereby amended as follows:1. in the title and in Article 1, 'the Occupied Territories` shall be replaced by 'West Bank and the Gaza Strip`;2. the first paragraph of Article 2 shall be deleted. Paragraphs 2, 3 and 4 shall be renumbered respectively 1, 2 and 3;3. the first subparagraph of Article 3 shall be replaced by the following:'In the case of large-flowered or small-flowered roses and unifloral or multifloral carnations, application of the tariff quotas relating to fresh cut flowers and flower buds may be interrupted if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed`;4. Annexes I and III to X shall be replaced by Annexes I to IX to this Regulation.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from:- 1 July 1996 for Order numbers 09.0203, 09.1121, 09.1122, 09.1129, 09.1130, 09.1207 and 09.1707,- 1 October 1996 for Order number 09.1133,- 15 October 1996 for Order numbers 09.1135 and 09.1136,- 1 November 1996 for Order numbers 09.1152, 09.1114, 09.1137, 09.1138, 09.1190, 09.1381, 09.1420 and 09.1709,- 15 November 1996 for Order number 09.1117,- 1 January 1997 for the other Order numbers.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 1996.For the CommissionMario MONTIMember of the Commission(1) OJ No L 199, 2. 8. 1994, p. 1.(2) OJ No L 84, 3. 4. 1996, p. 8.(3) OJ No L 337, 24. 12. 1994, p. 9.(4) OJ No L 150, 1. 7. 1995, p. 50.(5) OJ No L 79, 29. 3. 1996, p. 6.(6) OJ No L 382, 31. 12. 1987, p. 22.ANNEX I 'ANNEX ITURKEY>TABLE>ANNEX II 'ANNEX IIIJORDAN>TABLE>ANNEX III 'ANNEX IVMOROCCO>TABLE>ANNEX IV 'ANNEX VCYPRUS>TABLE>ANNEX V 'ANNEX VIEGYPT>TABLE>ANNEX VI 'ANNEX VIITUNISIA>TABLE>ANNEX VII 'ANNEX VIIIALGERIA>TABLE>ANNEX VIII 'ANNEX IXMALTA>TABLE>ANNEX IX 'ANNEX XWEST BANK AND THE GAZA STRIP>TABLE>